Citation Nr: 0920626	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  03-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
death benefits.


REPRESENTATION

Appellant represented by:  American Defenders of Bataan and 
Corregidor, Inc.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant claims that her deceased spouse had service 
during World War II.  This matter is before the Board of 
Veterans' Appeals (Board) from a June 2002 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which found that 
the appellant's deceased spouse, upon whose alleged service 
VA benefits were claimed, had no qualifying service in the 
Armed Forces of the United States.  This matter was before 
the Board in February 2004 when it was remanded for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The February 2004 remand directed the AMC to forward the 
claims folder to the American Defenders of Bataan and 
Corregidor, Inc., the appellant's designated representative,  
to afford them opportunity to review the file and present 
written argument on her behalf.  Unfortunately, some time 
during or after the transfer of the file to the 
representative, the file was lost.  All that remains is a 
partially rebuilt file containing a copy of the February 2004 
remand, a March 2006 letter from the AMC to the appellant, 
and a May 2009 Supplemental Statement of the Case (SSOC).  
Such record is woefully inadequate to address the merits of 
the appeal.

The Board notes that in cases such as this where records in 
the custody of VA have been lost, VA has a well-established 
"heightened" duty to assist in the development of the claim.  
Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  
Therefore, a remand is necessary to comply with the VA's duty 
to assist.  On remand, the AMC should tell the RO to attempt 
to reconstruct the file to the fullest extent possible.  
Attempts to reconstruct the file should include: checking all 
pertinent electronic records (for copies of any 
administrative decisions, correspondence, etc.) or any other 
records available in the RO; seeking copies of any records 
the RO may have received from Federal records depositories, 
to include the National Personnel Records Center; and asking 
the appellant to resubmit copies of any pertinent records 
cited in the electronic records and copies of all pertinent 
information and evidence in her possession.  

Finally, in April 2003 the appellant executed a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, designating American Defenders of 
Bataan and Corregidor, Inc., as her representative in matters 
pending before VA.  The claims file shows that in a May 2009 
telephone conversation with the AMC, American Defenders of 
Bataan and Corregidor, Inc., stated that they did not have 
the capacity to review the Veteran's claims file, essentially 
indicating that they could not assist the appellant with her 
appeal.  In essence, there is de facto (albeit not formal) 
withdrawal of representation by American Defenders of Bataan 
and Corregidor, Inc., in this matter.  See 38 C.F.R. § 20.608 
(2008).  It is unclear whether the appellant desires the 
assistance of another service organization.  Clarification of 
representation is necessary.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should advise the appellant 
that American Defenders of Bataan and 
Corregidor, Inc., is unable to represent 
her, and to advise her that she may 
appoint another service organization as 
her representative if she so desires.  She 
should be afforded opportunity to do so 
(furnished a VA Form 21-22, "Appointment 
of Veterans Service Organization as 
Claimant's Representative."  See 
38 C.F.R. § 20.602.).  

2.  The AMC should instruct the RO to 
attempt to reconstruct the file to the 
fullest extent possible, to include 
searching all pertinent electronic records 
(for copies of any administrative 
decisions, SOC and/or SSOC that addresses 
the merits of the claim, correspondence, 
etc.) or any other records available in 
the RO; asking for copies of any and all 
records the RO may have received from 
Federal records depositories, to include 
the National Personnel Records Center 
(e.g. certifications of 
service/nonservice) or requesting 
recertification, as indicated if copies of 
previous certifications are unavailable; 
and asking the appellant to resubmit 
copies of all evidence or information 
pertaining to her claim in her possession.  

3.  Thereafter, the RO should review the 
record, and readjudicate the claim to 
encompass any and all evidence not 
previously considered and or not addressed 
in the SSOC that is in the rebuilt claims 
file.  If it remains denied the AMC/RO 
should issue an appropriate SSOC (a new 
SOC if the original cannot be reproduced 
from electronic records), afford the 
appellant (and any newly designated 
representative) the opportunity to 
respond, and then return the case to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

